Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey E. Porter appeals the district court’s order dismissing his civil rights action for failure to state a claim. See 28 U.S.C. § 1915A(b)(1) (2006). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Porter’s informal brief does not challenge the basis for the district court’s disposition, Porter has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. Further, we deny Porter’s motions for discovery and inspection and disclosure of exculpatory evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.